 In the MatterOfMARIiEYMACHINERYCO.,INC.andUNITEDBROTHERHOODOFWFa DORs,CUTTERSAND HELPERSOFAMERICA,LOCAL No. 9.Case No. 19-R-982.-Decided January 4, 1944Grosscup,Morrow & Ambler,byMr. John Ambler,of Seattle,Wash., for the Company and the Association.Mr. Charles M. Baxter,of Seattle, Wash., for the Weldors.Mr. L. Presley Gill,of Seattle,Wash., for the I. A. M.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Brotherhood of Weldors,Cutters and Helpers of America, Local No. 9, herein called theWeldors, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Markey Machinery Co.,Inc., Seattle,Washington, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before John E. Hedrick, Trial Examiner. Said hearingwas held at Seattle, Washington, on September 13, 1943. The Com-pany, the Weldors, Machinists Union, Local No. 79, InternationalAssociation of Machinists, A. F. L., herein called the I. A. M., andWashington Metal Trades, Inc., appeared, and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.During the hearing the Company,WashingtonMetalTrades, Inc., and the I. A. M. moved to dismiss the petition on theground that the Weldors had made no demand for recognition uponthe Company prior to the filing of its petition.For the reasons ap-pearing in Section III, hereinbelow, the motion is denied.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.54 N. L. R. B., No. 33.251 252DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, tb Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMarkey Machine Co., Inc., incorporated under the laws of the Stateof Washington, has its office and plants in Seattle, Washington.TheCompany manufactures at its two plants deck machinery and otherproducts.The Company also does machine work for other firmspursuant to contracts.The principal raw materials used by theCompany are steel plate, iron bars, and steel castings.During theyear 1942, the Company purchased raw materials valued at approx-imately $520,000, approximately 60 percent of which was shippedto the Company's plants from points outside the State of Washing-ton.During the same year the Company's gross sales amountedto approximately $1,500,000, of which approximately 45 percent wasshipped to points outside the State of Washington.Virtually all ofthe Company's activities are directly related to the war effort.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.Washington Metal Trades, Inc., herein called the Association, isa nonprofit association of most of the companies engaged in metalprocessing in Seattle,Washington, and vicinity. It represents itsmember companies and other companies which have so authorized it,in collective bargaining negotiations and executes contracts on theirbehalf.II.THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Weldors, Cutters and Helpers of America,Local No. 9. is an unaffiliated labor organization admitting to member-ship employees of the Company.Machinists'Union, Local No. 79, International Association ofMachinists, affiliated with the American Federation of Labor, is alabor organization admitting to m®mbership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn March 1942, the Weldors requested recognition by the Companyas the exclusive bargaining representative of the welders, cutters, andtheir respective helpers in the Company's employ.The Company re-fused this request, stating that its collective bargaining was handledby the Association, of which it is a member and that it was alreadyunder contract with the I. A. M. Thereafter the Weldors filed a peti-tion for investigation and certification, alleging that all welders in the MARKEY MACHINERY CO., INC.253employ of several, but not all, of the companies which were membersof the Association constituted an appropriate unit.'Markey wasone of the companies named in that petition.The Board dismissedthe petition, but without determining the issues presented in the in-stant proceeding=Although the evidence does not clearly establishthat the formal demand for recognition was renewed after the dis-missalof the prior case, we are satisfied that the Company knew of theWeldors claim, not only prior to the filing of the petition in this case,but before it entered into its contract with Local 79.3Furthermore,the Company's refusalto recognize the Weldors prior to theearliercase wasbased upon the same objections which it now raises in theinstant proceeding.The Weldors was justified in assuming that arenewalof its demand would have beenan idle gesture.The Company and the I. A. M. contend that their contract, whichpurports to cover "machinist welders," isa barto the Weldors""petition.The contract, however, aside from any questionas to itscoverage, is not a bar, since pursuant to notice by the I. A. M. of'intention to renegotiate, it expired on May 31, 1943 and the petitionin the instant proceeding was filed in December 1942, long before thefinaldate required for such notice.A statement of an attorney of the Board, introduced into evidenceat the hearing, indicates that the Weldors representsa substantialnumber of employees in the unit which it claims to be appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, withinthe meaningof Section 9 (c) and Section2 (6) and(7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATIONOF REPRESENTATIVESThe Weldors contends that all welders, cutters, and their respectivehelpers employed by the Company at both its plants constitute an ap-propriate unit.The I. A. M. contends that a separate unit of weldersis inappropriate and that, in any event, the appropriate unit shouldbe Association-wide in scope.The Company and the Associationcontend that whether or not the welders are found to constitute anappropriate unit, such unit should be Association-wide.The Company has two plants, referred to as Plant 1 and Plant 2.At Plant 1 the Company employs 1 full-time welder who does what-'Matter of Washington Metal Trades,The.,43N. L R. B. 158.YThe dismissal was based upon the fact that most of the companies involved had con-tiacts with several unions covering welders,that the functional delineation of the unitsought by the Weldors was not sufficiently definite and would'not eliminate jurisdic-tional strife;and that the Weldors,though seeking an Association-wide unit had namedonly part of the companies in the Association in its petition'Discussed in SectionIV, below.The attorney iepoited that the weldors submitted 18 authorization cards bearingapparently genuine signatures of persons listed on the Company's pay roll of March 5,1943, which contained the names of 25 employees in the alleged appropriate unit.The1.A M. relied upon its contract as evidence of its interest in the proceedings 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDever welding work is required in the assembly 'of the machinery pro-duced by the Company.The welder at Plant 1 works under the super-vision of the superintendent of both plants.There are 92 employeesat Plant 1, nearly all of whom are machinists and machinists' helpers.Plant 2, located about a mile away from Plant 1,^ has about 26 em-ployees.These employees are all welders or burners, with the excep-tion of a clerk, an assistant superintendent, and 2 machinists and amachinists' helper, who work in a separate building.The welders andburners devote their time entirely to welding and burning, under theimmediate supervision of working shift foremen, themselves welders.Their wages, are comparable to those of other skilled employees.When the welding requirements at Plant 1 become too great for the1 welder regularly stationed there, another welder is sent to that plantfrom Plant 2.Only on rare occasions do any of the machinists do anywelding.Since the welders constitute a separate and clearly identi-fiable group of skilled employees, performing specialized functions, weare of the opinion that a unit of welders and burners may be appro-priate.-'We shall, however, exclude from any unit which we may findto be appropriate the working shift, foremen, who are in completecharge of their shifts and have authority to recommend disciplinaryaction and discharge of employees under their supervision.The remaining issue is whether a unit confined to employees of theCompany can be appropriate or whether the bargaining history issuch that only an Association-wide unit is appropriate.The Associa-tion'was organized in 1936 and since that time has negotiated annualbargaining agreements with various A. F. L. affiliates, on behalf of itsmembers and other companies which have expressly so authorized it.About the same time a movement began among the welders in theSeattle area to establish themselves as a separate bargaining group.As a result in 1936 the A. F. L. Boilermarkers' Union chartered aseparate local of Boilermakers Welders and in 1937 the I. A. M. granteda charter to Machinists Welders, Local 1351.8All machinist weldersin Local 79, the I. A. M. local here involved, transferred their affilia-tion to Local 1351.Thereafter the welders maintained a separateidentity and in some instances entered into separate contracts withthe Association, acting on behalf of its member firms which employedwelders.Toward the end of 1941, however, the A. F. L. rejected thewelders' plea for a separate international welders' union and directedits affiliates to disestablish their separate welders' locals.The I. A. M.and its Local 79 directed the welders to reafuliate with Local 79. In-stead of reaffiliating with the L A. M., the members of Local 1351°Matter of Taylor Forge cE Pipe Works,51 N. L. R B. 48:Matter of Track WeldingCompany, Inc.,43 N. L. R B. 206;Matter of Dedman FoundryciMachine Company,50N L. R. B. 1019 ;Matterof SolarAircraftCo., 51 N L. R. B. 964°See discussion inMatter of Washington Metal Trades,footnote1, supra. MARKEY MACHINERY CO., INC.255organized an independent welders' union which ultimately became onelocal of the Weldors.When the welders broke away from the A. F. L.,the Association continued to bargain only with the A. F. L. unions,which proceeded again to include welders within the provisions of theircontracts.Thus the Association, in September 1942, negotiated onbehalf of the Company a contract with the I. A. M. which purported tocover welders.However, there is no evidence that the welders, follow-ing the organizational schism, have ever acquiesced in the attempt tomerge them into the various A. F. L. craft units.On the contrary,the fact that the Weldors petitioned for an election among the Com-pany's welders in January 1942,' and are still demanding separatebargaining rights for welders demonstrates a clear refusal to accede tosuch a merger.Thus, it appears that there has been no bargainingin a unit of welders on an Association-wide basis for approximately2 years.Any bargaining in welders' units on an Association-widebasis which may once have been carried on ceased too long ago to bepersuasive in the instant proceeding.We find that the welders inthe Company's employ may properly constitute an appropriate unit.On the other hand, the closely integrated operations of the Companyindicate that the unit including all of the Company's production em-ployees, for which the I. A. M. contends, might also be appropriate.We shall, therefore, make no finding at this time as to the appropriateunit or units, but shall first ascertain the desires of the employeesinvolved.We shall direct that an election by secret ballot be heldamong the welders and burners and their respective helpers employedby the Company during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction, to determine whether they-desire to be represented by the Weldors, or by the I. A. M., for thepurposes of collective bargaining, or by neither.Upon the results ofsuch election will depend, in part, our determination of the appro-priate unit.- If a majority of those participating in the election selecttheWeldors, they will have indicated their desire to constitute aseparate bargaining unit. If a majority select the I. A. M., they willhave indicated that they desire to be a part of the unit presentlyrepresented by the I. A. M. and they will be deemed to be a part ofsuch unit."The I. A. M. requested that it be designated on the ballot used in theelection asMachinists'Union, Local 79.This request is herebygranted.Matter of Washington Metal Trades, Inc,footnote1, supra.e The I. A. M. does not seek an'election in the entire unit which it represents, andthe record is inconclusive as to whether or not that unit is Association-wide.Conse-quently,we shall make no finding as to the appropriate unit, nor shall we issue a formalcertification,in the event that the I. A M wins the election.SeeMatter of Armour andCompany,49 N. L.R. B 195. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECrE.D that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Markey MachineryCo., Inc., an election by secret ballot shall be conducted as early aspossible, but not later than thirty(30) days from the date of thisDirection,under the direction and supervision of the Regional Di-rcctor for the Nineteenth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III,Sections'10 and 11, of said Rules and Regulations,among all welders,burners, and their respective helpers in the employ of Markey Ma-chinery Co., Inc., Seattle,Washington,excluding the shift foremenand any other supervisory employees with authority to hire, promote,dicipline,discharge,or otherwise effect changes in the status of em-ployees; or effectively recommend such action,who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed.forces of the United States whopresent themselves in person at the polls,but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election,to determine whether theydesire to be represented by United Brotherhood of Weldors,Cuttersand Helpers, of America, Local No. 9, or by Machinists' Union Local79, International Association of Machinists,affiliatedwith the Ameri-can Federation of Labor, for the purposes of collective bargaining,or by neither.MR. GERARD D. REIra.Y took no part in the consideration of the aboveDecision and Direction of Election.